Title: From Ward Nicholas Boylston to John Quincy Adams, 14 January 1822
From: Boylston, Ward Nicholas
To: Adams, John Quincy


				
					My Dear Sir
					Jamaica plain Roxbury Jany 14th 1822.
				
				The Inclosed extract from a Letter I lately rec’d from my friend, Dr Nicholas, wch. I read to my dearly beloved friend yr. father soon after it came to my hand—he was so much pleased with it that he requested me to send you a Copy; And as his wishes are to me, the delights of obedience, I have promptly given it; presuming however that Dr N wd not wish it should be made public as comeing from him, but to use as you may see most proper—I feel very unwilling to intrude any other subject that may engage yr: attention to answer, when your time is so entirely preocupied in Public Concerns—The subject I have to introduc, and the favor I have to solicit is, in behalf of a Relation of our family Mr: Lynde Walter who  applied to me a few days ago to intercede with you in case the Bankrupt Bill now before Congress should pass into a Law, and Commissions should be appointed under it in this State (wch its most likely there will be,) that you would be so kind as to nominate him as one of them—he is a very capable merchant is abt 54 or 55 years of age, was a member of the late State Convention is now a member of the legislature from Boston but has been unsuccessfull in his Mercantile pursuits tho’ no want of Integrity has been imputed to him in their miscarriage—he has a family depended on him for Support—should the appointments not be already nominated; it would be confering a  Blessing on the needy; & giveing considerable aid to the only branch of our family that I know of, that so much wants it.—you have no doubt heard of the Munificent Present made by Mr J Perkins to the Atheneum—Mr Shaw in consequence called upon me to give up the Portrait of your Father to be placed there—I replied that the Picture was at your disposal, & not mine, that I had another disposition of it with your Consent—but without being more distinct to him—I told him he had better write you, & also Consult with the Original which perhaps he may do you probably my Dear Sir may reccolect that I mentiond both to the President as well as to yourself, it was my wish to have your Portrait as a Companion to it, to be taken by the most eminent american artist, and at some future day day placed in the Hall of the Anatomical Museum & Library wch I am prepareing funds to build at Cambridge, & are yearly accumulateing to which I mean to add some of the best of my family pictures by Copley, not from my family pride or Ostentatious view—but solely as evidences of the Genius of a Native American artist, who arrived at that high degree of merit in his Profession by the strength of his own unassisted natural genius without the benefit of a Master or the opportunity of example by visiting  the regions of antient Science or deriveing from the works others any Ideas for the improvement of his own.—Mrs Boylston & myself spent a very pleasant day at Quincy this day week, but we found our Dr Friend had suffer’d very severely by the Intense Cold of the Saturday preceding, and I fear will suffer in the same way from the cold of this day wch: is greater than it was then, the Thermometer (Faranheits) was this morning at Sunrise 10 degrees below the Cypher but it has risen in the Course of the day to 6 above the Cypher but is now growing colder—our Harbour is quite closed—May Heaven continue to you the enjoyment of uninterrupted Health and protracted years of every satisfaction it can bestow, with this and every other sincere & fervent wish believe me / My Dear Sir / Most faithfully / your Friend & Relative
				
					Ward Nichs Boylston
				
				
			